                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 Patricia Williams, as Guardian of
 James Williams, a disabled person,
                          Plaintiff,

                        v.                           No. 19 CV 2749

 Village of Bensenville, et al.,
                            Defendants.

           PARTIES’ JOINT MOTION FOR EXTENSION OF TIME
                   TO COMPLETE FACT DISCOVERY

      Plaintiff and defendants, by their respective counsel, jointly move this Court

for an extension of time of 120 days, to and including October 23, 2020, to complete

fact discovery. In support, the parties state as follows:

      1.     This case involves allegations of excessive force in violation of the

Fourth Amendment. The parties have exchanged initial disclosures and written

discovery in this matter. In addition, defense counsel has issued subpoenas duces

tecum on plaintiff’s ward’s medical providers.

      2.     On February 4, 2020, this Court entered a minute order which set a

June 26, 2020, deadline for the parties to complete all fact discovery, exclusive of

treating physicians. Plaintiff desires to take the depositions of all defendants, and

responding paramedics, and defendant desires to take the depositions of plaintiff

and plaintiff’s ward.

      3.     The parties anticipated completing these depositions in the months of

May and June, 2020.
      4.     However, the parties have been unable to complete these crucial

depositions due to the SARS-CoV-2/COVID-19 outbreak because preparing one’s

clients for deposition, and taking depositions, involves close personal contact.

      5.     Counsel have considered whether these depositions could be taken

remotely via tools of technology, but have been unable to reach a unanimous

agreement to proceed with remote depositions in this particular case, and therefore

mutually desire to take them in person when the public health situation permits.

      6.     In addition, defense counsel is still waiting on IDHS to produce records

pursuant to the subpoena duces tecum issued to it.

      WHEREFORE, the parties respectfully ask this Court to grant this motion

for an extension of time to and including October 23, 2020, to complete fact

discovery.

      Respectfully submitted,

By:   /s/ John K. Kennedy                            /s/ Erik A. Krumdick
      John K. Kennedy                                Erik A. Krumdick
      Kennedy Watkins LLC                            Maisel & Associates
      One North State Street, Suite 1500             161 N. Clark St., Suite 800
      Chicago, IL 60602                              Chicago, IL 60601
      (312) 448-8181                                 (312) 458-6534
      jkennedy@kwlawchicago.com                      ekrumdic@travelers.com




                                           2
